Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 04/23/2021 has been entered. Claims 1 and 37 have been amended. Claims 5, 6, 41 and 43 are cancelled. Claims 1-4, 9, 12, 13, 17, 35, 37-40, 46, 50 and 73 are still pending in this application with claims 1 and 37 being independent.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
6.	Claims 1, 3, 4, 17, 35, 37, 39, 40 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of Gao et al. (US Pub. No: 2020/0154485 A1). 
	Regarding claim 1, CATT discloses a method of configuring a random access resource (see page 1, section 1 i.e. Introduction), the method being applied to a terminal (see page 2, section 2.1, 1st para wherein beam failure detection by UE, is mentioned and also see page 3, section 2.2.2) and comprising: receiving configuration information of a Physical Random Access Channel (PRACH) resource transmitted by a network node (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs wherein UE being configured with PRACH resources from gNB/network node, is mentioned and also see page 3, section 2.2.2, 1st para wherein PRACH resources being reserved for beam recovery purposes and configured & received by UE, is mentioned); wherein the configuration information is configured to indicate a PRACH transmission resource reserved by the network node for the terminal and used to transmit a beam failure recovery request (see page 3, section 2.2.2, 1st para wherein PRACH resources being reserved for beam recovery purposes and the dedicated/reserved resources being UE-specifically configured, is mentioned and also see, page 3, under proposal 6, PRACH channel being used for beam failure recovery request transmission, is mentioned). 
or grouping information of the preamble sequence codes, the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group and/or the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not. 
	However, Gao et al. teach a method (see Abstract) comprising the configuration information comprises information of preamble sequence codes for carrying the beam failure recovery request, and/or grouping information of the preamble sequence codes (see para [0078] wherein PRACH configuration information including the length of PRACH symbol(s)/sequence(s) of preamble(s) for beam failure recovery request, is mentioned and also see para [0082] wherein in an embodiment of the present disclosure, for a PRACH configuration, if it is configured for other cases such as beam failure recovery request, or on demand SI request, and etc., at least one of the length of CP, the length of PRACH symbol(s)/sequence(s)/preamble(s), the length of guard time and/or guard period, the number of PRACH symbol(s)/sequence(s)/preamble(s) being different for different values of subcarrier spacing configured for uplink and/or downlink transmission, is mentioned and also the uplink and/or downlink transmission being uplink data, uplink control channel, uplink reference signal, PRACH, etc., is mentioned, which clearly includes and is equivalent to “the configuration information comprising information of preamble sequence codes for carrying the beam failure recovery request”) and, the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group and/or the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not (see para [0078] wherein PRACH configuration information including the length of PRACH symbol(s)/sequence(s) of preamble(s) for beam failure recovery request, is mentioned and also, wherein the length of PRACH symbol(s)/sequence(s)/preamble(s) and the number of PRACH symbol(s)/sequence(s)/preamble(s) being different, is mentioned and also see para [0082] wherein in an embodiment of the present disclosure, for a PRACH configuration, if it is configured for other cases such as beam failure recovery request, or on demand SI request, and etc., at least one of the length of CP, the length of PRACH symbol(s)/sequence(s)/preamble(s), the length of guard time and/or guard period, the number of PRACH symbol(s)/sequence(s)/preamble(s) being different for different values of subcarrier spacing configured for uplink and/or downlink transmission, is mentioned and also the uplink and/or downlink transmission being uplink data, uplink control channel, uplink reference signal, PRACH, etc., is mentioned and also see Figures 9A/9B and paragraphs [0112] & [0113] wherein different formats being selected for PRACH transmission for cases, such as beam failure recovery request, is mentioned, all of above which clearly includes and is equivalent to having “the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group”). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT to have the configuration information comprising information of preamble sequence codes for carrying the beam failure recovery request and also to have, the preamble sequence codes comprising a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group, disclosed by Gao et al. in  order to provide an effective mechanism of providing the parameters for efficient PRACH transmission for both timing advance adjustment and uplink synchronization of mobile terminals in wireless communication system.
	Regarding claim 3, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 1.
CATT further teaches the method of configuring a random access resource according to claim 1, wherein, receiving the configuration information of the PRACH resource transmitted by the network node, comprises: transmitting request information for requesting the PRACH resource to the network node (see page 2, section 2.2, 2nd para, wherein for beam request signal transmission, UE transmitting the request using UL Tx beam, is mentioned and also see page 2, section 2.2, proposal 3); and receiving the configuration information of the PRACH resource transmitted by the network node according to the request information (see page 3, section 2.2.1, proposal 6, wherein st para). 
Regarding claim 4, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 1.
CATT further teaches the method of configuring a random access resource according to claim 1, wherein, receiving the configuration information of the PRACH resource transmitted by the network node, comprises: receiving, through preset downlink information, the configuration information of the PRACH resource transmitted by the network node (see page 2, section 2.2, last para wherein beam failure recovery in RRC_connected mode for UE, is mentioned and also see page 3, section 2.2.1, 2nd and 3rd paragraphs wherein UE being configured with k groups of resource in PRACH symbols from gNB, is mentioned); wherein, the downlink information comprises at least one of: a broadcast message, a system message, a Radio Resource Control (RRC) configuration message, a RRC reconfiguration message, and control information corresponding to a physical downlink control channel (see page 2, section 2.2, last para wherein beam failure recovery in RRC_connected mode for UE, is mentioned and also see page 3, section 2.2.1, 2nd and 3rd paragraphs and also see page 4, section 2.2.2, 2nd para). 
Regarding claim 17, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 1.
CATT further teaches the method of configuring a random access resource according to claim 1, wherein, after receiving the configuration information of the PRACH resource transmitted by the network node, the method further comprises: st para wherein the UE transmitting the request signal in a dedicated resource which is UE-specifically configured by the gNB, is mentioned and also see page 3, under proposal 6, PRACH channel being used for beam failure recovery request transmission, is mentioned) . 
Regarding claim 35, CATT teaches a terminal (see page 1, section 1 i.e. Introduction and page 3, section 2.2.2 for UE/terminal), comprising implementing steps of the method of configuring a random access resource according claim 1 (see the above teaching of CATT and Gao et al. together in the rejection of claim 1).
Gao et al. further teach the above terminal (see Fig.14 & terminal 1420 and para [0051]), comprising: a processor  (see Fig.14, processor 1421 inside UE 1420) and a storage (see Fig.14, MEM 1422 inside UE 1420), wherein a computer program executable by the processor is stored in the storage and when the computer program is executed by the processor, the processor implementing the above steps of the method of configuring a random access resource (see paragraphs [0151] & [0152] and also the above teaching of CATT and Gao et al. together in the rejection of claim 1). 
Regarding claim 37, CATT discloses a method of configuring a random access resource (see page 1, section 1 i.e. Introduction), the method being applied to a network node (see page 3, Fig.1 and section 2.2.1, 2nd para & section 2.2.2, 1st para wherein the method of configuring resources by gNB/network node, is mentioned) and comprising: transmitting configuration information of a Physical Random Access Channel (PRACH) resource to at least one terminal (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd st para wherein PRACH resources being reserved for beam recovery purposes and configured & received by UE from the gNB, is mentioned), wherein the configuration information is configured to indicate a PRACH transmission resource reserved by the network node for the terminal and used to transmit a beam failure recovery request (see page 3, section 2.2.2, 1st para wherein PRACH resources being reserved for beam recovery purposes and the dedicated/reserved resources being UE-specifically configured, is mentioned and also see, page 3, under proposal 6, PRACH channel being used for beam failure recovery request transmission, is mentioned). 
CATT is silent in teaching the above method of configuring a random access resource comprising the configuration information comprises information of preamble sequence codes for carrying the beam failure recovery request, and/or grouping information of the preamble sequence codes, the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group and/or the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not. 
	However, Gao et al. teach a method (see Abstract) comprising the configuration information comprises information of preamble sequence codes for carrying the beam failure recovery request, and/or grouping information of the preamble sequence codes (see para [0078] wherein PRACH configuration information including the length of PRACH symbol(s)/sequence(s) of preamble(s) for beam failure recovery request, is para [0082] wherein in an embodiment of the present disclosure, for a PRACH configuration, if it is configured for other cases such as beam failure recovery request, or on demand SI request, and etc., at least one of the length of CP, the length of PRACH symbol(s)/sequence(s)/preamble(s), the length of guard time and/or guard period, the number of PRACH symbol(s)/sequence(s)/preamble(s) being different for different values of subcarrier spacing configured for uplink and/or downlink transmission, is mentioned and also the uplink and/or downlink transmission being uplink data, uplink control channel, uplink reference signal, PRACH, etc., is mentioned, which clearly includes and is equivalent to “the configuration information comprising information of preamble sequence codes for carrying the beam failure recovery request”) and, the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group and/or the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not (see para [0078] wherein PRACH configuration information including the length of PRACH symbol(s)/sequence(s) of preamble(s) for beam failure recovery request, is mentioned and also, wherein the length of PRACH symbol(s)/sequence(s)/preamble(s) and the number of PRACH symbol(s)/sequence(s)/preamble(s) being different, is mentioned and also see para [0082] wherein in an embodiment of the present disclosure, for a PRACH configuration, if it is configured for other cases such as beam failure recovery request, or on demand SI request, and etc., at least one of the length of CP, the length of PRACH symbol(s)/sequence(s)/preamble(s), the length of guard time and/or guard period, the number of PRACH symbol(s)/sequence(s)/preamble(s) being different for different values of subcarrier spacing configured for uplink and/or downlink transmission, is mentioned and also the uplink and/or downlink transmission being uplink data, uplink control channel, uplink reference signal, PRACH, etc., is mentioned and also see Figures 9A/9B and paragraphs [0112] & [0113] wherein different formats being selected for PRACH transmission for cases, such as beam failure recovery request, is mentioned, all of above which clearly includes and is equivalent to having “the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group”). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT to have the configuration information comprising information of preamble sequence codes for carrying the beam failure recovery request and also to have, the preamble sequence codes comprising a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group, disclosed by Gao et al. in  order to provide an effective mechanism of providing the parameters for efficient PRACH transmission for both timing advance adjustment and uplink synchronization of mobile terminals in wireless communication system.
Regarding claim 39, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 37.
nd para, wherein for beam request signal transmission, UE transmitting the request using UL Tx beam, is mentioned and also see page 2, section 2.2, proposal 3); and transmitting the configuration information of the corresponding PRACH resource to the terminal according to the request information (see page 3, section 2.2.1, proposal 6, wherein PRACH-like channel being used for beam failure recovery request transmission, is mentioned and also see section 2.2.2, 1st para). 
Regarding claim 40, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 37.
CATT further teaches the method of configuring a random access resource according to claim 37, wherein transmitting the configuration information of the PRACH resource to the at least one terminal, comprises: transmitting, through preset downlink information, the configuration information of the PRACH resource to the at least one terminal (see page 2, section 2.2, last para wherein beam failure recovery in RRC_connected mode for UE, is mentioned and also see page 3, section 2.2.1, 2nd and 3rd paragraphs wherein UE being configured with k groups of resource in PRACH symbols from gNB, is mentioned); wherein, the downlink information comprises at least one of: a broadcast message, a system message, a Radio Resource Control (RRC) configuration message, a RRC reconfiguration message, and control information corresponding to a physical downlink control channel (see page 2, section 2.2, last para RRC_connected mode for UE, is mentioned and also see page 3, section 2.2.1, 2nd and 3rd paragraphs and also see page 4, section 2.2.2, 2nd para). 
Regarding claim 73, CATT teaches a network node (see page 1, section 1 i.e. Introduction and page 3, section 2.2.2 for gNB/network node), comprising implementing steps of the method of configuring a random access resource according to claim 37 (see the above teaching of CATT and Gao et al. together  in the rejection of claim 37).
Gao et al. further teach the above network node (see Fig.14 & network device 1410 and para [0051]) comprising: a processor (see Fig.14, processor 1411 inside network device 1410) and a storage (see Fig.14, MEM 1412 inside network device 1410), wherein a computer program executable by the processor is stored in the storage and when the computer program is executed by the processor, the processor implementing the above steps of the method of configuring a random access resource (see paragraphs [0151] & [0152] and also the above teaching of CATT and Gao et al. together in the rejection of claim 37).
7.	Claims 2 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of Gao et al. (US Pub. No: 2020/0154485 A1) and further in view of Wiberg et al. (US Pub. No: 2018/0367200 A1).
	Regarding claim 2, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 1.
	CATT and Gao et al. together yet are silent in teaching the method of configuring a random access resource according to claim 1, wherein, receiving the configuration 
	However, Wiberg et al. teach a method (see Abstract & Fig.6) wherein, receiving the configuration information of the PRACH resource transmitted by the network node, comprises: receiving the configuration information of the PRACH resource transmitted at preset time by the network node (see Fig.8 and para [0078] wherein the PRACH-configuration from the first network node being available to the wireless communication device for a, e.g. preset, duration in time, is mentioned); wherein, the preset time comprises at least one of: a first preset time duration prior to a start of service transmission, a second preset time duration after the start of service transmission, and time when a beam failure is detected for a first time after an access of the terminal is completed (see paragraphs [0078] & [0080] wherein the UE using a latency or delay-critical connection being configured with a PRACH-configuration, is mentioned and also latency or delay-critical connection being a connection used by a UE belonging to a specific service class with stricter requirements for transmission latency, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and Gao et al. to have receiving the configuration information of the PRACH resource transmitted by the network node, 
Regarding claim 38, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 37.
CATT and Gao et al. together yet are silent in teaching the method of configuring a random access resource according to claim 37, wherein transmitting the configuration information of the PRACH resource to the at least one terminal, comprises: transmitting the configuration information of the PRACH resource to the at least one terminal at preset time; wherein, the preset time comprises at least one of: a first preset time duration prior to a start of service transmission, a second preset time duration after the start of service transmission, and time when a beam failure is detected for a first time after an access of the terminal is completed.
However, Wiberg et al. teach a method (see Abstract & Fig.6) wherein, transmitting the configuration information of the PRACH resource to the at least one terminal, comprises: transmitting the configuration information of the PRACH resource to the at least one terminal at preset time (see Fig.8 and para [0078] wherein the UE belonging to a specific service class with stricter requirements for transmission latency, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and Gao et al. to have transmitting the configuration information of the PRACH resource to the at least one terminal, comprising transmitting the configuration information of the PRACH resource to the at least one terminal at preset time and also to have the preset time comprising at least one of a first preset time duration prior to a start of service transmission, a second preset time duration after the start of service transmission and time when a beam failure is detected for a first time after an access of the terminal is completed, disclosed by Wiberg et al. in order to provide an effective mechanism of efficiently obtaining an indication of a failure of a beam-tracking process and adapting the RA configuration of the wireless communication device based on the obtained indication in the wireless communication system.
s 9, 12 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of Gao et al. (US Pub. No: 2020/0154485 A1) and further in view of Dinan (US Pub. NO: 2016/0278083 A1).
	Regarding claims 9 and 12, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 1.
	CATT further teaches the method of configuring a random access resource according to claim 1, wherein receiving the configuration information of the PRACH resource transmitted by the network node (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
	CATT and Gao et al. together yet are silent in teaching the method of configuring a random access resource according to claim 1, wherein, after receiving the configuration information, the method further comprises: receiving an activation instruction or a deactivation instruction transmitted by the network node; wherein the activation instruction is configured to activate the PRACH resource, and the deactivation instruction is configured to deactivate the PRACH resource and wherein, after receiving the activation instruction or the deactivation instruction transmitted by the network node, the method further comprises: feeding back acknowledgement (ACK) information/non-acknowledgement (NACK) information to the network node according to the activation instruction or the deactivation instruction. 
	However, Dinan teaches a method (see Abstract and Fig.9) wherein, after receiving the configuration information, the method further comprises: receiving an activation instruction or a deactivation instruction transmitted by the network node (see 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and Gao et al. to have, after receiving the configuration information, and to further include receiving an activation instruction or a deactivation instruction transmitted by the network node, wherein the activation instruction being configured to activate the PRACH resource and the deactivation instruction being configured to deactivate the PRACH resource and 
Regarding claim 46, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 37.
CATT further teaches the method of configuring a random access resource according to claim 37, wherein transmitting the configuration information of the PRACH resource to the at least one terminal (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
CATT and Gao et al. together yet are silent in teaching the method of configuring a random access resource according to claim 37, wherein, after transmitting the configuration information, the method further comprises: transmitting an activation instruction or a deactivation instruction to the terminal; wherein the activation instruction is used to activate the PRACH resource, and the deactivation instruction is used to deactivate the PRACH resource. 
However, Dinan teaches a method (see Abstract and Fig.9) wherein, after transmitting the configuration information, the method further comprises: transmitting an activation instruction or a deactivation instruction to the terminal (see para [0214] 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and Gao et al. to have, after transmitting the configuration information, to further include transmitting an activation instruction or a deactivation instruction to the terminal, wherein the activation instruction being used to activate the PRACH resource and the deactivation instruction being used to deactivate the PRACH resource, disclosed by Dinan in order to provide an effective mechanism of efficiently providing information comprising configuration parameters of a plurality of cells including a plurality of PUCCH groups and also controlling transmission of channel state information of wireless devices in wireless communication system.
9.	Claims 13 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of Gao et al. (US Pub. No: 2020/0154485 A1) and further in view of Ma et al. (US Pub. No: 2010/0265919 A1).
Regarding claim 13, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 1.
	CATT further teaches the method of configuring a random access resource according to claim 1, wherein receiving the configuration information of the PRACH resource transmitted by the network node (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
CATT and Gao et al. together yet are silent in teaching the method of configuring a random access resource according to claim 1, wherein after receiving the configuration information, the method further comprises: receiving a release instruction transmitted by the network node, wherein the release instruction is used to release the PRACH resource. 
However, Ma et al. teach a method (see Abstract), wherein after receiving the configuration information, the method further comprises: receiving a release instruction transmitted by the network node, wherein the release instruction is used to release the PRACH resource (see para [0098] wherein the UE receiving the configuration message from the RNC, is mentioned and also the NodeB sending a release indication to the UE and the UE releasing the HS –RACH/PRACH resources, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and Gao et al. to have, after receiving the configuration information, to further include receiving a release instruction transmitted by the network node, wherein the release instruction being used to release the PRACH resource, disclosed by Ma et al. in order to provide an effective mechanism 
	Regarding claim 50, CATT and Gao et al. together teach the method of configuring a random access resource according to claim 37.
	CATT further teaches the method of configuring a random access resource according to claim 37, wherein transmitting the configuration information of the PRACH resource to the at least one terminal (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
	CATT and  Gao et al. together yet are silent in teaching the method of configuring a random access resource according to claim 37, wherein after transmitting the configuration information, the method further comprises: transmitting, to the terminal, a release instruction used to release the PRACH resource. 
	However, Ma et al. teach a method (see Abstract), wherein after transmitting the configuration information, the method further comprises: transmitting, to the terminal, a release instruction used to release the PRACH resource (see para [0098] wherein the UE receiving the configuration message from the RNC, is mentioned and also the NodeB sending a release indication to the UE and the UE releasing the HS –RACH/PRACH resources, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and Gao et al. to have, after transmitting the configuration information, to further include transmitting, to the terminal, .
Response to Arguments
10.	Applicant's arguments filed on 04/23/2021 have been fully considered but they are not persuasive. 
11.	Applicant’s amendment of independent claims 1 and 37 necessitated new citations and explanations of the references as presented in the current office action.
12.	 In pages 9-11 of Applicant’s Remarks, regarding amended independent claims 1 and 37, Applicant mainly mentions that the cited reference Gao fails to disclose, teach, or suggest the Feature A i.e. the configuration information comprises information of preamble sequence codes for carrying the beam failure recovery request and/or grouping information of the preamble sequence codes, in combination with Feature B i.e. preamble sequence code comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group and/or the grouping in formation is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. Gao et al. clearly teach in para in para [0078] that for a PRACH configuration, if it is configured for cases such as beam failure recovery request, the length for PRACH symbol(s) and/or PRACH sequence(s) and/or PRACH preamble(s) Gao et al. clearly teach in para [0082] wherein in an embodiment of the present disclosure, for a PRACH configuration, if it is configured for other cases such as beam failure recovery request, or on demand SI request, and etc., at least one of the length of CP, the length of PRACH symbol(s)/sequence(s)/preamble(s), the length of guard time and/or guard period, the number of PRACH symbol(s)/sequence(s)/preamble(s) being different for different values of subcarrier spacing configured for uplink and/or downlink transmission, and in an embodiment of the present disclosure, the uplink and/or downlink transmission may be uplink data, uplink control channel, uplink reference signal, PRACH, and/or downlink reference subcarrier spacing, etc. The above teaching of Gao et al., as per broadest reasonable interpretation (BRI) of claim limitation, is equivalent to having Feature A of claims 1 and 37 i.e. “the configuration information comprising information of preamble sequence codes for carrying the beam failure recovery request”.
	Gao et al. clearly teach in para [0082] i.e. wherein in an embodiment of the present disclosure, for a PRACH configuration, if it is configured for other cases such as beam failure recovery request, or on demand SI request, and etc., at least one of the length of CP, the length of PRACH symbol(s)/sequence(s)/preamble(s), the length of guard time and/or guard period, the number of PRACH symbol(s)/sequence(s)/preamble(s) being different for different values of subcarrier spacing (which can include a part of preamble sequence codes within first and second groups) configured for uplink and/or downlink transmission, and in an embodiment of the present disclosure, the uplink and/or downlink transmission may be uplink data, uplink control channel, uplink reference signal, PRACH, and/or downlink reference subcarrier spacing, etc. Gao et al. further teaches (see Figures 9A/9B and paragraph [0112]) that using different CS configurations of PRACH for beam failure recovery request transmission as described with FIGS. 9A and 9B and also teach in para [0113]) that a subset of formats may be selected for PRACH transmission for cases, such as beam failure recovery request. The above teaching of Gao et al., as per broadest reasonable interpretation (BRI) of claim limitation, is equivalent to having Feature B  of claims 1 and 37 i.e. preamble sequence code comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group. Thus, CATT and Gao et al. together teach all the limitations of independent claims 1 and 37 as already mentioned above under Claim Rejections.
13.	In pages 11-12 of Applicant’s Remarks, regarding dependent claim 2, Applicant further mentions that Wiberg also fails to discloses "the preset time comprises at least one of a first preset time duration prior to a start of service transmission, a second preset time duration after the start of service transmission, and time when a beam failure is detected for a first time after an access of the terminal is completed' in dependent claim 2.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as Wiberg et al. clearly teach the limitation of claim 2 i.e. the preset time comprises at least one of a first preset time duration prior to a start of service transmission, a second preset time duration after the start of service transmission, and time when a beam failure is detected for a first time after an access of the terminal is preset, duration in time, is mentioned and also see paragraphs [0079] & [0080]).
14.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	ISLAM et al. (US Pub. No: 2018/0138962 A1) disclose an apparatus for determining a first set of parameters associated with a first RACH procedure, the first set of parameters being associated with beam failure recovery for a first UE in a cell.
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any response to this office action should be faxed to (571) 273-8300 or mailed 

	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477 
7/30/2021                                                                                                                                                                                                       
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477